 BROWNSBORO HILLS NURSING HOME, INC.Brownsboro Hills Nursing Home, Inc. and Local 445,United Food and Commercial Workers Interna-tional Union, AFL-CIO.' Cases 9-CA-11627 and9-CA 12460August 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.OAND TRUESDAI.EOn May 18, 1979, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Brownsboro Hills Nursing Home, Inc., Louisville,Kentucky, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I The Charging Party's name, formerly Retail Clerks Union Local 445.Retail Clerks International Association, AFL-CIO, has been changed in rec-ognition of the June 7, 1979, merger between the Retail Clerks InternationalUnion and the Amalgamated Meatcutters and Butcher Workmen of NorthAmerica.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products,. Inc.. 91 NLRB 544(1950)., enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.3In par. (h) of his recommended Order the Administrative Law Judgeprovided that Respondent shall cease and desist from "in any other manner"interfering with, restraining, or coercing its employees in the exercise of therights guaranteed them by Sec. 7 of the Act. However, it is the Board's policythat such an order is warranted only when a respondent is shown to have aproclivity to violate the Act or has engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard for the employees' funda-mental statutory nghts. Hickmorrtt Foods, Inc., 242 NLRB 1357 (1979). Withrespect to the instant dispute, we find that the broad injunctive order issuedagainst Respondent is not warranted. Accordingly, we shall modify the Ad-ministrative Law Judge's recommended Order and notice.1. Substitute the following for paragraph l(h):"(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER O(F ItIENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 445, United Food and CommercialWorkers International Union, AFL-CIO, as theexclusive representative of all employees in theappropriate unit described below, by negotiatingin bad faith with no intention to enter into a finalagreement with the Union.WE WILL NOT ask employees to abandon theUnion and form a new union, or promise thembenefits for so doing.WE WILL NOT coercively interrogate employ-ees about their union sympathies or desires orthose of other employees.WE WILL NOT threaten to replace employees ifthey strike.WE WILL NOT threaten employees with inabil-ity to find employment with other employers be-cause of their union activities, nor will we adviseother employers of our employees' union activi-ties.WE WILL NOT threaten employees with a re-fusal to bargain in good faith with the Union.WE WILL NOT solicit or promise to remedy em-ployees' grievances.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, bargain collectivelywith Local 445, United Food and CommercialWorkers International Union, AFL-CIO, as theexclusive representative of all employees in theappropriate unit described below, with respect torates of pay, wages, hours of employment, andother terms and conditions of employment and,if an agreement is reached, embody such under-standing in a signed contract. The appropriatebargaining unit is:All full-time and regular part-time nursing em-ployees, housekeeping employees, and dietary244 NLRB No. 47269 I)E( ISIONS OF NAlI ONAI IABOR REL.ATIONS BOARDemployees eniployed by us at our facility locatedat 2141 Sycamore Avenue. Louisville. Kentucky.but excluding all temporary employees, casualemployees (including sitters), registered nurses.licensed practical nurses, all office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.BROWNSBORO HIL.Lt NRSIN(; HOME. INC.DECISIONSTATEMENT OF IHE CASICLAUtI) R. WOLFE, Administrative l.aw Judge: This casewas heard before me at Louisville, Kentucky, on December11-12. 1978. Retail Clerks Union Local 445. Retail ClerksInternational Association. AFL CIO. herein called theUnion, filed a charge in Case 9-CA-11627 on August 5.1977. A complaint was issued in Case 9 CA- 11627 on Oc-tober 4, 1977. and the parties entered into a written settle-ment agreement, approved by the Regional Director forRegion 9 on January 19, 1978. in which Respondent agreedthat it would bargain with the Union on request and wouldnot negotiate in bad faith.' On April 26. 1978, the Unionfiled a new charge in Case 9 CA -12460 alleging that Re-spondent was engaging in bad-faith bargaining after thesettlement of Case 9-CA- 11627. On June 15, 1978. the Re-gional Director withdrew his approval of' the settlement.citing noncompliance therewith, and issued a consolidatedcomplaint covering both cases. This complaint alleges thatRespondent made threats and promises violative of Section8(a)(1) of the Act and engaged in bad-faith bargaining vio-lative of Section 8(a)(5) both before and after the settlementagreement. Respondent denies the unfair labor practice al-legations.Upon the entire record,' including my observation of thedemeanor of witnesses as they testified and after due con-sideration of the post-trial briefs, I make the following:goods and materials at their respective places of business inKentucky directly from enterprises located outside theState of Kentucky. At all times material herein Respondentis and has been an employer within the meaning of Section2(2) of the Act, engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II. I.ABO)R R(;ANIZAlII)NThe Union is and at all times material has been a labororganization within the meaning of Section 2(5) of the Act.III. tHE AL.LEGE(iD :UNFAIR I.AB()R PRAI ll(tSThe Union was certified by the National Labor RelationsBoard on April 29. 1977. as the exclusive collective-bar-gaining representative of Respondent's employees in an ap-propriate unit.4It appears that negotiation meetings wereheld on June 2: July 20 and 21: August 2. 23. and 25;September 7: October 14. 1977: and on March 28: April21: November 20: and December I and 7. 1978.The Union submitted its first contract proposal at theJune 2. 1977, meeting. Respondent's chief bargaining repre-sentative at this meeting was replaced at subsequent meet-ings by John Greenebaum. Greenebaum was not present atthe June 2 meeting. I credit Thomas Greilick. union healthcare coordinator, that Respondent agreed to an 8-hourworkday on June 2 and retracted this agreement on July20.'Respondent presented its written proposals to the Unionon July 20. 1977. Greenebaum expressed his attitudetoward the Union's proposals by stating either that theycould take it and hang it on the wall or that he was glad itwas written on soft paper. Either expression conveyed histotal rejection. He also said to the Union's negotiator.Charging Party Questa. "Why don't you just walk awayfrom this thing and forget about it. There will be no con-tract. Why don't you just forget about it." Greenebaumfurther told Questa during a phone conversation after thisFINDINGS ANI) CONCI.USIONSI. JURISDICTIONRespondent is a Kentucky corporation engaged as ahealth care institution in the operation of a nursing home inLouisville, Kentucky. During the 12 months preceding theissuance of the consolidated complaint, a representative pe-riod, Respondent, in the course and conduct of its businessoperations, derived gross revenues in excess of $100,000,and purchased and received goods and material valued inexcess of $50,000 from firms located in the State of Ken-tucky, each of whom, in turn. purchased and received said' The settlement agreement contains a specific nonadmission clause.2 Respondent's contention that it is improper to consider presettlementconduct as evidence bearing on postsettlement conduct is rejected. It haslong been the law that presettlement conduct may be utilized as backgroundevidence to establish the motivation for postsettlement activities. NorthernCalifornia District Council of Hodcarriers and Common laborers of A merica.AFL-CIO. etc. (Joseph's Landscaping Service), 154 NLRB 1384, fn. 1 (19651.I The facts set forth herein are based on a synthesis of the credited aspectsof the testimonies of all witnesses. the exhibits, and careful consideration ofthe logical consistency and inherent probability of the facts found. AlthoughI may not, in the course of this Decision. discuss every bit of record testi-mony or documentary evidence, it has been carefully weighed and consid-ered. To the extent that evidence not mentioned herein night appear tocontradict my fact findings. that evidence has not been disregarded but hasbeen rejected as incredible. lacking in probative worth. surplusage. or irrele-vant.'The unit is:All full-time and regular part-time nursing employees, housekeepingemployees and dietary employees employed by the Respondent at itsfacility located at 2141 Sycamore Avenue, Louisville, Kentucky but ex-cluding all temporary employees, casual employees (including sitters).registered nurses, licensed practical nurses, all office clerical employees.professional employees. guards and supervisors as defined in the Act.Greilick's testimony that Respondent agreed at the first meeting andwithdrew this agreement at the second meeting is uncontroverted and ispartially supported by the language in Respondent's written proposal of July20, 1977. which states in the management rights clause. "the Company shallhave the authority to determine starting and quitting times, and the hoursduring which the Company facilities will he In operation. and all hours ofwork."270 13ROWNSBORO HILLS NURSIN( HOMI. IN('.meeting that Respondent would be glad to meet at an timehut would not reach a inal agreement, and that if theUnion intended to strike it might as well go ahead and doso.6 There is no evidence that the Lnion made any prepara-tions for or mentioned a strike.In addition to unilateral control over hours of work, Re-spondent's July 20 proposal provided that the Compan. atits discretion. "mna recognize holidays," "may grant vaca-tions," shall pay employees on a "flat rate. hourly, commis-sion or other basis," shall have the right to grant leaves ofaction for any reason, and reserves the right to make loansto employees. The holiday, vacation, and wage provisionsare made subject to the provisions of the managementrights clause.The proposed management rights clause specifically pro-vides ("Except as altered or modified by this Agreement. orany supplementary agreements ..."), for retention hN Re-spondent of the exercise of its unfettered discretion as anabsolute right to the following: (I) to alter or terminate nvjob, department. operation or service: (2) to assign work orjobs: (3) to use working supervisors and lead persons in aqrwork; (4) to contract work out (5) to institute or changerules covering employees (6) to make or change ,nlt poli-cies or practices (7) to determine the order of layoff andrecall; (8) to retire employees: (9) to draft and implementemployee rules and regulations (10) to assign overtime:(I11) to determine specific employees' vacation times; ( 12) todetermine times and duration of work breaks: (13) to deter-mine which holidays "if any" will constitute days off work:( 14) and to exercise "the absolute and unfettered right andpower to determine wages and other forms of compensa-tion, whether flat rate, commission, or other, and to adjustthem up or down, or change them in form or content."The parties met again on July 21 and agreed to providinga suggestion box for employees, as Greenebaum suggested.in lieu of the Union's proposal of an employee committeeon new procedures. There was some discussion of unionaccess, but no agreement was reached because Respondentwanted visitation of the facility by prior appointment only.Greenebaum rejected the Union's vacation proposal andcommented that he did not believe in paid vacations be-cause it was unproductive time. Various other proposalswere discussed with no agreement reached, and Greene-baum requested the Union to file a notice of dispute withthe Federal Mediation and Conciliation Service so that amediator might be present at the next meeting.No mediator was present at the August 2, 1977. meeting.Union and company proposals were discussed. Union rep-resentative Day asked for copies of the existing health andwelfare program to assist in negotiating contractual healthand welfare provisions. Greenebaum said that he wouldonly submit it if the Union would deliver a copy of itsprogram to him. There was further discussion on unionaccess, without agreement. Day raised the Union's proposal6 Questa impressed me as a reliable witness who carefully testified only tothat of which he was certain, and his testimony on these two conversaticons isuncontroverted.7 It is not clear whether either party ever delivered these requested materi-als.to eannmine pa roll records in enlploNece wage disputes, andG(reenhaum raised condilitonal agreement on COl lpany ac-cess to records of the Union's economi c staltus. Ihe Unionrejected Respondent's management rights clause. It doesnot appear that any contractual clauses were agreed uponat this meeting.A mediator Aas present at the August 23. 1977. meeting.The Union submitted a management rights clause to theEmployer. The proposals of both parties were recapitulatedwith no agreement reached on anthing but military leae.lhce parties met with the mediator on August 25. 1977. inclosed session. Respondent submitted its original proposalswith some pencilled revisions including the insertion of theUnion 's proposed management rights clause as the secondparagraph of Respondent's proposed clause. I-herc were noother substantial changes in Respondent's proposal. and theinsertion of the Inion's management rights proposal ef-Iected no material change or diminution of the ('ompany'sproposed clause. The parties did not meet tace-to-tace untilthe end of the meeting when the Union personally delivereda management rights proposal to Greenehbaum.The testimony regarding the September 7. 1977. meetingis scant. but I conclude that there was some discussionabout the contract because Greilick testified that Respon-dent rejected the Union's management rights proposal.The last negotiation meeting in 1977 took place on Octo-ber 14. It was a closed session with a mediator, and noagreements were reached.During the 1977 negotiations Respondent. by its ownerand administrator. Harold V. Bomar. Sr.. and by Tom For-shee, personnel counselor (who was brought in and paid bRespondent after the Board election of April 29. 1977. forthe purpose of reporting to Respondent on "the emploer-employee relationship"). talked to emploees about theU!nion and working conditions.9Bomar. Sr.. held a meeting of all employees in the catete-ria on July 16. 1977. He told them that he wanted to knowabout their complaints and problems. Dorothy Vincentasked what he would offer in terms of better wages andworking conditions. Bomar. Sr., answered that he could donothing for the employees unless they rejected the Unionand suggested that they form their own union. He askedwhy emploees had not come to him rather then the menfrom Cincinnati,'' and he said that he was not going to letoutsiders come in and take over the business. Bomar, Sr..said that he would make some offers to employees if theygave the Union up. He further stated that he would replaceII is obvious from the documenl that (ireilick's testimony that Respon-dent submitted the Union's proposal with changes thereon is confused andinaccurate I am also persuaded that the document was delivered on August25 rather than on October 14 as Day recalled.'Neither Bomar. Sr.. or Forshee testified. orshee was plainly a hiredagent of Respondent for personnel matters.10 The account of the course of this meeting is derived from a composite ofthe testimonies of Kathrvn \'awter. Naomi Lewis. and D)oroths incent. allof whom impressed me as candid witnesses testifying to the facts as thesrecalled them. I note that Vincent and I.ewis were employees of Respondentat the time they testified and were thereliore not likely Io he abricating falsetestimony adverse to their Employer who still controlled their work futuresI regard the testimonies of these three witnesses as complimentary ratherthan contradictory. hearing in mind that t is rare that all participants n agroup meeting recall eerything that was said in exactll the same words" The union agents herein are headquartered n (incinnati.271 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDall those who might strike, and employees would not findemployment at another nursing home because of theirunion activities.In early August 1977 Bomar, Sr., told Kathryn Vawter.when on her own initiative she explained to him that theUnion's outstanding proposals were not its final position.that he would be willing to work with employees if theywould drop the whole thing and form a little union. Headded that if employees struck they could easily be re-placed.Forshee spoke to Vawter several times during the 1977negotiations;" he told her on one occasion that he was in-terested in finding out and working out problems, and onanother occasion he asked her why employees wanted aunion, to which she replied wages and benefits. Harold Bo-mar, Jr.. concedes that Forshee reported the likes and dis-likes of employees to the Company.At the March 28. 1978, meeting, after the settlement ofCase 9-CA-11627, the parties did little other than reviewprevious proposals. Respondent suggested some minoramendments of its proposals which did not materiallychange their substantive content.Respondent agreed to a no-strike no-lockout provision atthe April 21 meeting, but no other new agreements werereached. The charge in Case 9 CA 12460 was filed onApril 26, and no further meetings were held until Novem-ber 20.On November 20 Greenebaum asked permission to taperecord the bargaining. The Union refused. Greenebaumthen asked if he could bring his secretary to meetings totake notes. Day agreed that he could. Nothing else of con-sequence transpired, and the meeting adjourned.A verbatim record of the last two meetings of DecemberI and 7, 1978, was taken by Greenebaum's stenographer,Toni Burrus.'3On December 1 Respondent gave the Lniona "Statement of Position," purportedly summarizing itsposture on the various proposals in prior meetings. TheUnion examined it for about I hour and declined to com-ment on its accuracy. The meeting then adjourned. TheUnion submitted a proposal on December 7 like that ofJune 2, 1977, minus a seniority provision, pay for formeremployees appearing in legal proceedings at the request ofthe Employer, employee services, a requirement that theCompany provide information to employees about the col-lective-bargaining agreement and furnish informationmonthly on pay and classification changes to the Union.workload distribution clause, and severance pay. All ofthese provisions were in the Union's original proposal ofJune 2. Additionally, the December 7 proposal contained amanagement rights clause which is essentially an amendedversion of Respondent's proposed clause with union inser-1 Forshee called every employee individually into Bomar. Sr.'s, office, butthe content of conversations other than those with Vawter is not shown.' I credit Burrus that she faithfully recorded all that was said at these twomeetings. Tlhe Union had granted permission for this procedure and knewthat Burrus was keeping a record. I am satisfied that the record she made isaccurate. was properly authenticated by her, was openly obtained with theacquiescence of the Union. and was properly admitted into evidence. Car-penrer Sprinkler Corporation 238 NLRB 974 11978). involving a urrepritiouvrecording relating to negotiations, does not require a different result.lions of restrictions on Respondent's right to change policy,to set the order of layoff and recall, to retire employeesbefore age 65. and to assign overtime. The Union's pro-posed clause omits the right to set wages, holidays, vaca-tions. retirement benefits, jury pay, and other fringe benefitswhich were included in the company proposal as within its"absolute and unfettered right and power." After deliveryof this proposal. Day asked Greenebaum what wages theCompany would pay. Greenebaum took the position thatthe statutory minimum wage was all that Respondentwould agree to. The meeting adjourned without further ne-gotiation.Throughout the bargaining Respondent consistently re-fused to agree to any wage or fringe benefits that were notcompulsory under state or Federal law.l4TIhus. it wouldonly agree to pay the minimum wage required by Federallaw. pay the overtime required by Federal law, and grantbreaks required by Kentucky law. It declined to profferspecific vacation benefits. offering instead to "make an ef-fort" to continue its existing vacation policy. With regard toholidays, it offered to recognize unspecified holidays, sub-ject to operational convenience. It proposed to retain theright to grant leaves of absence for an> reason. Althoughthe Company agreed to checkoff. it insisted that it be revo-cable at anytime and refused to accept a union securityclause. It agreed to military leave (also required by Federalstatute), a no-lockout provision in exchange for a no-strikeprovision. and proposed to "make every effort" to continueits existing medical and surgical coverage. It agreed not todischarge without cause. to place one word in its manage-ment rights clause which would not change its meaning atall, to provide employee lists. and to provide a statement ofthe intent and purpose of the contract.(C()N I tSI(NSRespondent intended from the outset of negotiations tofrustrate agreement with the Union. This is shown by itsreneging on its earlier agreement for an 8-hour workday.Attorney Greenebaum's suggestion to union negotiatorQuesta on July 20 that he walk away and forget about it.and Greenebaum's statement to Questa on the same daythat. "There will be no contract." The course of action Re-spondent intended to pursue to achieve this end is revealedin Greenebaum's statement to Questa after the meeting thatRespondent would meet but not agree, and that the Unionmight as well strike if it intended to. A more overt state-ment of intention to go through the motions of bargainingwithout bargaining in good faith is difficult to imagine, andRespondent's subsequent conduct in the negotiation meet-ings demonstrates that this intention remained constant. Iam convinced that Respondent's contract proposals weredesigned to perfect its intention by presenting the Unionwith extremely unpalatable offers which would, if accepted.have required the Union to relinquish its bargaining rightsto Respondent's whim. The vague promises that Respon-dent would "make every effort" to continue existing bene-fits. when there is no showing that there was any reason ora1 Respondent's brief concedes that it was its intention t} reserve the rightto adjust wages and holiday and vsaatiln benefits.272 BROWNSBORO ILLS NUJRSIN(; HOME. INC.intent to discontinue them, or. in the case of wages. pay therequired minimum "at least" fall far short of definite pro-posals contractually enforceable. When coupled with Re-spondent's all encompassing management rights proposalthat would effectively bar any bargaining by the Union onwages. hours, or working conditions not specifically agreedto, it is obvious that Respondent's proposals. which werenever varied in any material sense. would in effect strip theUnion of its statutory bargaining rights for the term of thecontract.That Respondent entered negotiations with the fixed in-tent of giving nothing in the way of wages or other benefitsto its employees is further supported by Harold Bomar,Sr.'s. July' 16. 1977, statement to all his employees that hecould do nothing for them unless they rejected the Union.and he would make some offers to them if they did so. Hisaccompanying suggestion that they form their own union,repeated later by him to Kathryn Vawter together with apromise to work with the employees if they did so, empha-sizes that Respondent also intended to either render theUnion ineffectual for want of employee support or cause itto be supplanted by a more pliable collective-bargainingagent. Moreover, the engagement of Forshee, a professionalemployee relations consultant. to ferret out employeewishes during the negotiations smacks of an effort to under-mine the Union's status. Respondent makes no showingthat there was any other need for his services, and Forshee'squestioning of Vawter as to why employees wanted a unionduring a period when he also told her that his purpose wasto work out employee problems is indicative that the truepurpose of his employment was the erosion of union sup-port.Viewed against this background of employer intent tofrustrate bargaining, Respondent's conduct in negotiationstakes on transparent meaning. Respondent made no con-cessions of any significance, and its bargaining posture re-mained fixed in all substantial particulars. The mere factthat Respondent met and talked with the Union is of noconsequence in the circumstances. "[T]o sit at a bargainingtable, or to sit almost forever, or to make concessions hereand there, could be the very means by which to conceal apurposeful strategy to make bargaining futile or fail."N.L.R.B. v. Herman Sausage Company, Inc.. 275 F.2d 229.232 (5th Cir. 1960).I am persuaded that Respondent's bargaining conductafter the settlement agreement was intended to frustrateagreement and was not good-faith bargaining as requiredby the statute. I therefore find and conclude that Respon-dent, on and after March 28, 1977, in continuing implemen-tation of its prior stated intention, failed and refused tobargain in good faith with the Union and thereby violatedSection 8(a)(5) and (1) of the Act. By so doing Respondentfailed to comply with the settlement agreement in Case 9CA-11627. and the Regional Director properly set it aside.I further find that Respondent failed and refused to bar-gain in good faith with the Union during the 1977 negotia-tions and thereby violated Section 8(a)(5) and (I).Respondent. by its officer and agent Harold Bomar, Sr..interfered with, restrained, and coerced its employees in theexercise of their Section 7 rights and thereby violated Sec-tion 8(a)(1) of the Act by soliciting them to abandon theUnion, soliciting them to form a new union, promisingthem benefits if the)' did so, interrogating them as to whythey sought union representation, threatening to replacethem if they went on strike.'threatening them with inabil-ity to find employment at another nursing home because oftheir union activities, and telling them that he was notgoing to let the Union take over his business.'"Respondent. by its agent Tom Forshee. coercively inter-rogated Kathryn Vawter in violation of Section 8(a)(l) ofthe Act by asking her why employees wanted a union.'7Moreover. I find that Tom Forshee. on Respondent's be-half, solicited grievances and impliedly promised to remedythem in violation of Section 8(a)(1) of the Act by tellingVawter that he was interested in finding out and workingout problems. all in the context of seeking out and reportingemployees' desires to Respondent's officials.Upon the foregoing findings of fact and conclusionsbased thereon and upon the record in this case. I make thefollowing:C()N( I tSI()NS () LAW1. Brownsboro Hills Nursing Home, Inc.. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following employees of Brownsboro Hills NursingHome. Inc.. constitute a unit appropriate for collective bar-gaining:All full-time and regular part-time nursing employees,housekeeping employees and dietary employees em-ployed by the Respondent at its facility located at 2141Sycamore Avenue. Louisville. Kentucky but excludingall temporary employees. casual employees (includingsitters), registered nurses, licensed practical nurses, alloffice clerical employees. professional employees,guards and supervisors as defined in the Act.4. At all times since April 29, 1977. and continuing todate the Union has been the certified exclusive representa-tive of all the employees within said appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. By engaging in bargaining with the Union in bad faithwith no intention of entering into any final binding collec-tive-bargaining agreement Respondent has engaged and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (I) of the Act.6. By soliciting employees to abandon the Union andform a new union and by promising benefits for so doingRespondent interfered with. restrained, and coerced them15 There is no eidence that the Union or the employees contemplatedstriking. and Bomar Sr., gratuitously postulated such a possibilit) for thepurpose of uttering his threat.' This last statement takes on an implication that Respondent would notbargain in good faith with the Union in the context of his solicitations andpromises with respect to ridding the Compan) of the Union1 Vawter's testimon\ on this is credible and uncontroverted. The matter isclosel related to the subject matter of the complaint and appears to havebeen part of Respondent's effort to undermine the Union. 4Ackerman Manu-arctrlurng Coimpani. 241 NLRB 621 11979)273 )E('CISIONS OF NA'I IONAI LABOR RELATIONS BOARIDin the exercise of their Section 7 rights and violated Section8(a)( ) of the Act.7. By interrogating employees about their union sympa-thies and desires and those of others Respondent violatedSection 8(a)( I of the Act.8. By threatening to replace employees if' they went onstrike Respondent violated Section 8(a)( I ) of the Act.9. By threatening employees with inability to find otheremployment because of their union activities and therebyimplying that other employers would be informed of suchactivities by Respondent Respondent violated Section8(a)(I) of the Act.10. By telling employees it would not let the Union takeover its business, which in context implied that it wouldrefuse to bargain in good faith with the Union, Respondentviolated Section 8(a)(l) of the Act.Ii. By soliciting grievances from employees and promis-ing to remedy them at a time it was legally obligated tobargain with the Union on wages, hours, and working con-ditions Respondent violated Section 8(a)(1 ) of the Act.TilE REM)DYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist from further violations and post an appro-priate notice to employees.I shall further order that Respondent bargain collec-tively, upon request, with the Union as the exclusive repre-sentative of the employees in the appropriate unit and, if anunderstanding is reached, embody such understanding in awritten agreement.In order to insure that the employees will be accorded theservices of their selected bargaining agent for the periodprovided by law, I shall order that the initial period of cer-tification will begin on the date that Respondent com-mences to bargain in good faith with the Union. See Mar-Jac Poultny Company, Inc., 136 NLRB 785 (1962); Com-merce Company d/b/a Lamar Hotel. 140 NLRB 226; 229(1962), enfd. 329 F.2d 600 (5th Cir.), cert. denied 379 U.S.817 (1964); Burneltt Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (lOth Cir. 1965).Pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERsThe Respondent. Brownsboro Hills Nursing Home. Inc..Louisville, Kentucky, its officers, agents, successors, and as-signs, shall:1s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Refusing to bargain with Retail Clerks Union Local445, Retail Clerks International Association, AFL ('IO. asthe exclusive bargaining representative of its employees inthe unit described above by negotiating in bad faith with nointention of entering into a collective-bargaining agree-ment.(b) Soliciting its employees to abandon the Union andform a new union and promising benefits for so doing.(c) Coercively interrogating employees concerning theirunion sympathies and desires and those of other employees.(d) Threatening to replace employees if they strike.(e) Threatening employees with inability to find otheremployment because of their union activities.(f) Threatening employees with a refusal to bargain ingood faith with the Union.(g) Soliciting and promising to remedy employee griev-ances.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Upon request, bargain in good faith with RetailClerks Union Local 445. Retail Clerks International Associ-ation, AFL-CIO, as the exclusive representative of all em-ployees in the aforesaid appropriate unit and, if an under-standing is reached, embody such understanding in awritten agreement.(b) Post at its Louisville. Kentucky, facility copies of theattached notice marked "Appendix."'9 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 9. after being signed by Respondent's authorizedagent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that these no-tices are not altered, defaced, or covered by other material.(c) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.I1 IS FUR IItiR ORDERED that the initial period of certifica-tion of' Retail Clerks Union Local 445. Retail Clerks Inter-national Association. AFL CIO, will begin on the date thatRespondent commences to bargain in good faith with saidUnion.19 In the event that this Order is enforced by a Judgment ol a UnitedStates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional abor Relations Board"274